ATTORNEY GRIEVANCE COMMISSION                                                                   *      IN THE
OF MARYLAND
                                                                                                *      COURT OF APPEALS

v.                                                                                              *      OF MARYLAND

                                                                                                *      Misc. Docket AG No. 59
                                                                                                       September Term, 2019
JONATHAN FREDERICK SEAMON LOVE                                                                  *
                                                                                                       (No. 477489-V, Circuit Court
                                                                                                *      for Montgomery County)

                                                                                   CORRECTED ORDER

                    Upon consideration of the Joint Petition for Indefinite Suspension with the Right to

Petition for Reinstatement after 90 Days filed by the Attorney Grievance Commission of

Maryland and the Respondent, Jonathan Frederick Seamon Love, it is this 11th day of January,

2021


                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jonathan

Frederick Seamon Love, be indefinitely suspended from the practice of law in the State of

Maryland, effective February 19, 2021, with the right to petition for reinstatement after 90 days,

for engaging in professional misconduct that violated Rules 1.1, 1.3, 1.4, 1.5, 1.15(a) and 8.4(a)

and (d) of the Rules of Professional Conduct; and it is further


                    ORDERED, that, effective February 19, 2021, the Clerk of this Court shall remove the

name of Jonathan Frederick Seamon Love from the register of attorneys in this Court, and certify

that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                    2021-03-16 12:02-04:00
                                                                                            /s/ Mary Ellen Barbera
                                                                                                 Chief Judge

Suzanne C. Johnson, Clerk
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/59a19agcn.pdf